UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      3/30/2020
 Betty Pettway,
                                                             1:18-cv-05869 (SDA)
                                Plaintiff,

                    -against-                                ORDER

 The Long Island Railroad Company,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

        In light of recent public health developments, and in accordance with the Court’s March

27, 2020 Standing Order, the jury trial scheduled to commence on May 4, 2020 is hereby

adjourned sine die. The final pretrial conference scheduled for April 21, 2020 also is adjourned

sine die.

        No later than Monday, April 13, 2020, the parties shall propose to the Court two weeks,

prior to September 2020, that the parties are available for trial. Subject to the Court’s schedule,

the Court shall select one of the two weeks during which the trial will be held.

SO ORDERED.

DATED:         New York, New York
               March 30, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
